           Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

KIMBERLY C.,                                    )
                                                )
                               Plaintiff,       )                 CIVIL ACTION
                                                )
v.                                              )                 No. 19-1268-JAR
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
                               Defendant.       )
________________________________________________)

                                 MEMORANDUM AND ORDER

       Kimberly C. seeks review of the final decision by the Commissioner of Social Security

(“Commissioner”) denying her disability insurance benefits and supplemental security income

under Titles II and XVI of the Social Security Act (“SSA”), 42 U.S.C. §§ 401–434.1 Plaintiff

asserts that substantial evidence does not support the decision because the Administrative Law

Judge (“ALJ”) failed to adequately explain why her spinal condition did not equal those in the

designated list of severe impairments and why he discounted certain medical evidence in

calculating her residual functional capacity (“RFC”). For reasons stated below, the Court reverses

the Commissioner’s decision and remands for further proceedings.

I.     Procedural History

       On January 13, 2014, plaintiff applied for disability insurance benefits and supplemental

security insurance, alleging a disability onset date of June 7, 2013.2 Plaintiff claimed that she




       1
           Complaint (Doc. #1) filed October 2, 2019.
       2
           Transcript Of Admin. Rec. (“Tr.”) (Doc. #14) filed December 4, 2019 at 74, 89, 141, 164.


                                                 -1-
             Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 2 of 12




suffered from anxiety, depression, shoulder impingement and pain in her shoulder, neck and back.3

The Commissioner denied plaintiff’s applications on October 9, 2014, and again on upon

reconsideration on March 23, 2015.4

         On April 17, 2015, plaintiff requested a hearing and on May 18, 2016, she testified before

an ALJ.5 On July 8, 2016, the ALJ found that plaintiff was not disabled.6 On June 16, 2017, the

Appeals Council denied plaintiff’s request to reconsider the ALJ decision, which made it the

Commissioner’s final decision.7 Plaintiff then appealed the Commissioner’s decision to this Court,

and on August 29, 2018, Judge John W. Lungstrum reversed and remanded.8

         On April 2, 2019, the ALJ conducted a hearing on remand.9 On June 12, 2019, the ALJ

again found that plaintiff was not disabled.10 On October 2, 2019, pursuant to 20 C.F.R.

§ 422.210(a), plaintiff filed her complaint, which asks the Court to reverse the ALJ decision and

find that she is disabled under the SSA or, in the alternative, remand the case for further

proceedings.11 Because plaintiff has exhausted all available administrative remedies, the Court

has jurisdiction to review the decision.

II.      Standard of Review

         Pursuant to 42 U.S.C. § 405(g), the Court determines whether substantial evidence supports

the Commissioner’s decision.12 Under this standard, the Court looks to an existing administrative


         3
            Id. at 74.
         4
            Id. at 103–104, 187–88.
          5
            Id. at 22–33.
          6
            Id.
          7
            Id. at 1.
          8
            Id. at 1099.
          9
            Id. at 877–92.
          10
             Id.
          11
             Complaint (Doc. #1). Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, plaintiff also seeks
attorney’s fees on the grounds that the Commissioner’s decision was not substantially justified. Id. at 2. In their
pleadings, the parties do not mention plaintiff’s claim for attorney’s fees. Therefore, the Court does not address the
issue at this time.
          12
             See Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019).


                                                         -2-
            Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 3 of 12




record and asks whether it contains sufficient evidence to support the Commissioner’s factual

determinations.13 As the Supreme Court recently explained, this “threshold for such evidentiary

sufficiency is not high.”14 Substantial evidence is “more than a mere scintilla,” which means only

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”15

III.   Legal Standards and Analytical Framework

       Under the SSA, plaintiff is disabled if she has a severe physical or mental impairment

which prevents her from engaging in any substantial gainful activity, and which is expected to

result in death or to last for a continuous period of at least 12 months.16 To determine whether

plaintiff satisfies this standard, the Commissioner uses a five-step sequential process.17 In the first

three steps, the Commissioner determines whether (1) plaintiff has engaged in substantial gainful

activity since the alleged onset of the disability, (2) plaintiff has a severe impairment or

combination of impairments and (3) the severity of her impairment is equivalent to those on a

designated list of impairments.18 If plaintiff satisfies all three steps, she is disabled for purposes

of the SSA.19

       If plaintiff satisfies steps one and two but not three, the analysis proceeds to step four.20 At

step four, the Commissioner determines whether plaintiff’s impairments prevent her from doing

work that she performed in the past.21 To make this determination, the Commissioner must make

specific factual findings regarding plaintiff’s abilities, including her RFC.22 An RFC consists of


       13
          Id. at 1154.
       14
          Id.
       15
          Id. (citations omitted).
       16
          42 U.S.C. § 423(d)(1)(A).
       17
          20 C.F.R § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010) (citation omitted).
       18
           20 C.F.R. § 404.1520(a)(4)(i)–(iii); see Wilson, 602 F.3d at 1139.
       19
          Wilson, 602 F.3d at 1139.
       20
          Id.
       21
          Id.; 20 C.F.R. § 404.1520(f).
       22
          See Winfrey v. Chater, 92 F.3d 1017, 1023-25 (10th Cir. 1996).


                                                      -3-
             Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 4 of 12




those activities that plaintiff can still perform on a regular and continuing basis despite her

limitations.23

        If plaintiff satisfies step four by showing that she is incapable of performing past relevant

work, the Commissioner proceeds to step five.24 At this final step, the burden shifts to the

Commissioner to show that considering plaintiff’s RFC, along with other factors such as age,

education and work experience, she can perform other work in the national economy.25 If the

Commissioner shows that plaintiff is able to do so, she is not disabled for purposes of the SSA.26

        Here, the ALJ determined that plaintiff satisfied the first two steps with the following

impairments: degenerative joint disease of the right shoulder, disorder of the spine, depression and

anxiety.27 The ALJ concluded, however, that plaintiff did not satisfy step three because she did

not have an impairment or combination of impairments which met or equaled those on the

designated list.28 Accordingly, the ALJ proceeded to step four, where he found that plaintiff had

the following RFC:

        [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
        claimant can lift and or carry 20 pounds occasionally and 10 pounds frequently.
        She can walk or stand six hours out of an eight-hour workday. She can sit for six
        hours out of an eight-hour workday. The claimant can occasionally climb stairs,
        but never climb ropes, scaffolds or ladders. She can occasionally balance, stoop,
        crouch, kneel or crawl and occasionally push and pull. She is limited to frequent
        reaching with the right upper extremity, but no overhead reaching with the right
        upper extremity. She must avoid prolonged exposure to vibrating machinery. She
        is limited to simple, routine repetitive tasks with occasional interaction with co-
        workers and occasional interaction with the general public. She retains the ability
        to adapt to changes in the work place on a basic level.29



        23
           Stewart v. Colvin, No. 14-1027-EFM, 2014 WL 5410240, at *6 (D. Kan. Oct. 22, 2014).
        24
           Wilson, 602 F.3d at 1139.
        25
           Id.
        26
           Id.
        27
           Tr. 881.
        28
           Id.
        29
           Id. at 883.


                                                     -4-
             Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 5 of 12




Given plaintiff’s RFC, the ALJ determined that she could not perform any past relevant work.30

The ALJ then determined at step five that considering plaintiff’s RFC, age, education and work

experience, she could perform a significant number of jobs in the national economy.31 Therefore,

the ALJ concluded that plaintiff was not disabled for purposes of the SSA.32

                                                    Analysis

        Plaintiff asserts that substantial evidence does not support the ALJ decision because (1) at

step three, he failed to consider medical evidence which showed that she had an impairment or

combination of impairments which met or equaled those on the designated list and (2) at step four,

he failed to adequately explain why he discounted certain medical opinions in calculating her RFC.

I.      Step Three

        The ALJ determined that plaintiff did not satisfy step three because her impairments did

not meet and equal those from the designated list of severe impairments.33 As the Court explained

above, at step three, the ALJ must determine whether plaintiff’s impairment is “equivalent to one

of a number of listed impairments that the Commissioner acknowledges are so severe as to

preclude substantial gainful activity.”34 To satisfy this standard, plaintiff must present evidence

which shows that she “satisfies all the criteria for the relevant listing.”35

        In explaining whether plaintiff satisfied this standard, the ALJ is not required to discuss

every piece of evidence, but “the record must demonstrate that the ALJ considered all of the




        30
           Id. at 891.
        31
           Id.
        32
           Id.
        33
           Id. at 881.
        34
            Vigil v. Comm’r, SSA, 755 F. App’x 816, 819 (10th Cir. 2018) (citation omitted).
        35
           Id. (quoting Sullivan v. Zebley, 493 U.S. 521, 530 (1990)).


                                                       -5-
          Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 6 of 12




evidence.”36 Accordingly, in addition to discussing the evidence which supports his decision, the

ALJ must “discuss the uncontroverted evidence he chooses not to rely upon, as well as significantly

probative evidence he rejects.”37 If the ALJ fails to specifically weigh the evidence while

discussing his findings, the Court “cannot assess whether relevant evidence adequately supports

the ALJ’s conclusion that [plaintiff’s] impairments did not meet or equal any Listed Impairment,

and whether he applied the correct legal standards to arrive at that conclusion.”38

        Here, plaintiff asserts that the ALJ erred when he determined that her impairments did not

meet the requirements of Listing 1.04A, which governs spinal disorders. Under Listing 1.04A,

plaintiff must prove that she has a disorder of the spine or spinal cord with:

        Evidence of nerve root compression characterized by neuro-anatomic distribution
        of pain, limitation of motion of the spine, motor loss (atrophy with associated
        muscle weakness or muscle weakness) accompanied by sensory or reflex loss and,
        if there is involvement of the lower back, positive straight-leg raising test (sitting
        and supine).39

The ALJ determined that plaintiff did not satisfy Listing 1.04A because “there is no evidence of

nerve root compression characterized by a neuro-anatomic distribution of pain, motor loss

accompanied by sensory or reflect loss; or spinal arachnoiditis, or lumbar spinal stenosis resulting

in pseudoclaudication.”40

         This analysis is inadequate. Plaintiff presented a considerable amount of medical evidence

to support each of the requirements under 1.04A.41 Specifically, the record contains ample



         36
            Clifton v. Chater, 79 F.3d 1007, 1009–10 (10th Cir. 1996); see Fuller v. Astrue, 766 F. Supp. 2d 1149,
1154 (D. Kan. 2011) (record must demonstrate that ALJ “considered all of the evidence, but he is not required to
discuss every piece of relevant evidence) (emphasis in original).
         37
            Clifton, 79 F.3d at 1010.
         38
            Id.
         39
            20 C.F.R. § Pt. 404, Subpt. P, App. 1.
         40
            Tr. 881–82.
         41
            See Brief of The Commissioner (Doc. #18) filed March 19, 2020 at 2 (conceding that record contains
evidence supporting several requirements under 1.04A).


                                                       -6-
            Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 7 of 12




evidence of a limited range of motion in her neck and back,42 sensory loss in her neck and lower

back,43 motor loss and muscle weakness44 and nerve root compression characterized by neuro-

anatomic distribution of pain.45         However, in concluding that plaintiff did not satisfy the

requirements under 1.04A, the ALJ did not mention any evidence, let alone identify the evidence

on which he relied and explain the probative evidence that he rejected.46 He instead concluded in

one sentence that plaintiff did not satisfy any of the requirements. Accordingly, the Court “cannot

assess whether relevant evidence adequately supports the ALJ’s conclusion that [plaintiff’s]

impairments did not meet or equal any Listed Impairment, and whether he applied the correct legal

standards to arrive at that conclusion.”47

       The Commissioner argues that even if the ALJ’s discussion was deficient, “remand for

further discussion of Listing 1.04 would serve no useful purpose, because the evidence shows that

Plaintiff’s condition was not of listing-level.”48 In particular, the Commissioner asserts that the

record does not contain enough evidence to satisfy Listing 1.04’s “motor loss” requirement, and

that plaintiff’s evidence of motor loss largely relates to her shoulder—not her spine. In support,

he cites Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005), which held that “an ALJ’s

findings at other steps of the sequential process may provide a proper basis for upholding a step

three conclusion that a claimant’s impairments do not meet or equal any listed impairment.”

       The Commissioner’s reliance on Fischer-Ross is misplaced. The Tenth Circuit explained

that remand “for a more thorough discussion of the listings” is not necessary when “confirmed or

unchallenged findings made elsewhere in the ALJ’s decision confirm the step three determination


       42
          Id. at 536, 550, 1449.
       43
          Id. at 715, 550, 1477.
       44
          Id. at 549, 639, 666, 682, 690, 1450.
       45
          Id. at 482, 484, 485, 549, 554, 609, 636, 638, 644, 646, 704, 713, 813, 1380, 1448, 1476.
       46
          See Clifton, 79 F.3d at 1010.
       47
          Id. at 1009–10.
       48
          Brief of The Commissioner (Doc. #18) at 8 (explaining harmless error).

                                                       -7-
              Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 8 of 12




under review.”49 In other words, it can appear elsewhere in his decision, but the ALJ still needs to

use record evidence to explain why he determined that plaintiff did not satisfy step three.50

         Here, the Commissioner does not assert that the ALJ provided this required explanation

elsewhere in his decision. Instead, the Commissioner essentially attempts to offer the explanation

while on judicial review.51 The Tenth Circuit has made clear that the Commissioner cannot satisfy

his step-three obligations by inserting the required discussion into his pleadings.52

II.      Step Four

         As the Court explained above, if plaintiff satisfies steps one and two but not three, the

analysis proceeds to step four.53 At step four, the Commissioner determines whether plaintiff’s

impairments prevent her from doing work that she performed in the past.54 To make this

determination, the Commissioner must make specific factual findings regarding plaintiff’s

abilities, including her RFC.55 To do so, the ALJ must give controlling weight to the medical

opinion of a treating source if the opinion is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in your


         49
             Fischer-Ross, 431 F.3d at 734 (“But where an ALJ provides detailed findings, thoroughly reviewed and
upheld by the district court, that confirm rejection of the listings in a manner readily reviewable, requiring reversal
would extend Clifton beyond its own rationale.”).
          50
             See Clifton, 79 F.3d at 1010 (ALJ must also “discuss the uncontroverted evidence he chooses not to rely
upon, as well as significantly probative evidence he rejects”).
          51
             Compare Tr. 881–82 (concluding without further explanation that “there is no evidence of . . . motor loss
accompanied by sensory or reflex loss”), with Brief of The Commissioner (Doc. #18) at 6–8 (detailing evidence
regarding motor loss and discussing why it is insufficient).
          52
             See Clifton, 79 F.3d at 1009–10 (absent ALJ findings that are supported by specific weighing of evidence,
Court “cannot assess whether relevant evidence adequately supports the ALJ’s conclusion that [plaintiff’s]
impairments did not meet or equal any Listed Impairment, and whether he applied the correct legal standards to arrive
at that conclusion”); see also Grogan v. Barnhart, 399 F.3d 1257, 1263 (10th Cir. 2005) (district court “may not create
post-hoc rationalizations to explain the Commissioner’s treatment of evidence when that treatment is not apparent
from the Commissioner’s decision itself”); see also Spicer v. Barnhart, 64 F. App’x 173, 178 (10th Cir. 2003)
(although “there may be substantial evidence from which the ALJ might conclude that plaintiff is not disabled after
careful consideration of her additional impairment, we are not in a position to draw factual conclusions on behalf of
the ALJ”) (citations omitted).
          53
             Wilson, 602 F.3d at 1139.
          54
             Id.; 20 C.F.R. § 404.1520(f).
          55
             Stewart, 2014 WL 5410240, at *6.


                                                         -8-
             Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 9 of 12




case record.”56 If a treating source’s medical opinion is not entitled to controlling weight, the ALJ

must consider other factors, including the length of the treatment relationship, the frequency of

examination, the nature and extent of the treatment relationship, how much evidence supports the

opinion, consistency with the record as a whole and the specialization of the treating source.57 In

either circumstance, the ALJ must “always give good reasons” for the weight he gives to the

treating source’s medical opinion.58 These reasons must be “sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.”59

        Here, the ALJ determined at step four that plaintiff had the following RFC:

        [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
        claimant can lift and or carry 20 pounds occasionally and 10 pounds frequently.
        She can walk or stand six hours out of an eight-hour workday. She can sit for six
        hours out of an eight-hour workday. The claimant can occasionally climb stairs,
        but never climb ropes, scaffolds or ladders. She can occasionally balance, stoop,
        crouch, kneel or crawl and occasionally push and pull. She is limited to frequent
        reaching with the right upper extremity, but no overhead reaching with the right
        upper extremity. She must avoid prolonged exposure to vibrating machinery. She
        is limited to simple, routine repetitive tasks with occasional interaction with co-
        workers and occasional interaction with the general public. She retains the ability
        to adapt to changes in the work place on a basic level.60

Plaintiff asserts that substantial evidence does not support this RFC determination because the ALJ

“failed to provide legitimate rationale for discounting” the medical opinions of Dr. Hopkins and

Dr. Bartlett.61 The Court agrees with respect to Dr. Hopkins, but disagrees with respect to Dr.

Bartlett.



        56
            20 C.F.R. § 404.1527(c)(2).
        57
             Id. at § 404.1527(c)(2)–(6).
         58
            Id.; see Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003).
         59
            Watkins, 350 F.3d at 1300 (citations omitted).
         60
            Tr. 883.
         61
            Plaintiff’s Brief in Support of A Social Security Appeal Submitted Pursuant To Local Rule 83.7.1 (Doc.
#15) filed January 20, 2020 at 17.


                                                       -9-
          Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 10 of 12




         Dr. Hopkins opined that plaintiff’s impairments restricted her to jobs in which she could

primarily sit.62 The ALJ disagreed with Dr. Hopkins, concluding in two short sentences that he

gave this opinion “little weight” because “[t]here is simply insufficient evidence of conditions that

warrant limitations on standing and walking.”63

         This explanation is also inadequate. In rejecting Dr. Hopkins’ opinion, the ALJ did not

address any of the pertinent factors which the Court detailed above. Instead, he simply concluded

that evidence did not support the medical opinion, leaving the Court to guess which evidence he

considered and rejected.64 This does not satisfy the ALJ’s obligations at step four.65 As the Court

explained above, the Commissioner cannot do so by retroactively providing the required

explanation while on judicial review.66

         By contrast, the ALJ adequately addressed Dr. Bartlett’s medical opinion. Dr. Bartlett

opined that plaintiff’s depression “could possibly limit her ability to attend a full-time occupational

placement in a reliable and predictable manner.”67 The ALJ discussed Dr. Bartlett’s conclusions


         62
             Tr. 552 (plaintiff “requires primarily a sitting occupation with occasional requirements to stand and walk
for 30 minutes period of time”).
          63
             Id. at 887.
          64
             The Commissioner argues that even if the ALJ’s explanation at step four was deficient, such error was
harmless because “the ALJ discussed the relevant medical evidence throughout his decision and he was not required
to reiterate this evidence again in the opinion context.” Brief Of The Commissioner (Doc. #18) at 13. The
Commissioner makes no effort, however, to identify where the ALJ did so. The Commissioner does not satisfy his
obligation to explain why he gave certain weight to a treating physician’s medical opinion by vaguely referencing
“relevant medical evidence throughout his decision.” See Spicer, 64 F. App’x at 178 (ALJ “is charged with carefully
considering all of the relevant evidence and linking his findings to specific evidence”).
          65
             See Watkins, 350 F.3d at 1300 (explanation must be “sufficiently specific to make clear to any subsequent
reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons for that weight”);
see also Langley v. Barnhart, 373 F.3d 1116, 1123 (10th Cir. 2004) (Because ALJ failed to “explain or identify what
the claimed inconsistencies were between [the doctor’s] opinion and the other substantial evidence in the record,” his
reasons for rejecting that opinion are not sufficiently specific to enable court to meaningfully review findings).
          66
             Compare Tr. 887 (concluding without further explanation that “[t]here is simply insufficient evidence of
conditions that warrant limitations on standing and walking.”), with Brief Of The Commissioner (Doc. #18) at 10
(detailing evidence that purportedly undermines Dr. Hopkins’ opinion); see Grogan, 399 F.3d at 1263 (district court
“may not create post-hoc rationalizations to explain the Commissioner’s treatment of evidence when that treatment is
not apparent from the Commissioner’s decision itself”); see also Spicer, 64 F. App’x at 178 (Court is “not in a position
to draw factual conclusions on behalf of the ALJ”) (citations omitted).
          67
             Tr. 1455–56.


                                                         -10-
          Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 11 of 12




at great length, and ultimately assigned “little weight” to the particularly speculative opinion that

it was “possible” plaintiff could not predictably work full time.68 Accordingly, in relevant part,

the ALJ determined that plaintiff “is limited to simple, routine repetitive tasks with occasional

interaction with co-workers and occasional interaction with the general public” and that she

“retains the ability to adapt to changes in the work place on a basic level.”69

         To arrive at this conclusion, the ALJ discussed Dr. Bartlett’s observations that plaintiff had

a driver’s license and vehicle and drove herself to the appointment, and admitted that she could

manage her own finances, groceries and meals and operate a computer, email and social media.70

Moreover, the ALJ discussed Dr. Bartlett’s findings that plaintiff could complete simple

instructions and interact with the public, coworkers and supervisors.71 In addition, the ALJ

discussed plaintiff’s mental exam, in which Dr. Bartlett found that beyond a decreased range of

emotional expression and a flat affect, her results were normal.72 Considering this evidence, the

ALJ gave “little weight” to the opinion regarding plaintiff’s “possible” inability to work in a

predictable manner because Dr. Bartlett “fails to explain how he arrived at this limitation.”73 To

show that the ALJ’s decision was too conclusory, plaintiff cherry-picks this last sentence, but

entirely ignores the substantial discussion that occurred just before it. Given the ALJ’s thorough




         68
            Id. at 890.
         69
            Id. at 883.
         70
            Id.
         71
            Id.
         72
            Id.
         73
            Id. at 890. With respect to Dr. Bartlett’s opinion regarding plaintiff’s “possible” inability to work in a
predictable manner, the ALJ further concluded that “whether or not a claimant can work is a determination reserved
to the commissioner.” Tr. 890. Although the parties agree that the ALJ was wrong on this point, it is immaterial to
the Court’s analysis. As the Court detailed above, the ALJ thoroughly evaluated the supporting evidence, and
ultimately concluded that it did not support Dr. Bartlett’s conclusory, unsupported opinion. See Raymond v. Astrue,
621 F.3d 1269, 1272 (10th Cir. 2009) (ALJ reasonably declined to give controlling weight to treating physician
opinion that was brief, conclusory and unsupported by objective medical findings). Substantial evidence supports this
determination.


                                                        -11-
          Case 6:19-cv-01268-JAR Document 20 Filed 05/05/20 Page 12 of 12




examination of the evidence surrounding Dr. Bartlett’s opinion, the Court finds that substantial

evidence supports his determination on this issue.74

III.    Conclusion

        The Court reverses and remands the Commissioner’s decision for a proper step-three

analysis and, if necessary, at step four a reevaluation of plaintiff’s RFC which sufficiently

addresses Dr. Hopkins’ opinion.75

        IT IS THEREFORE ORDERED that the judgment of the Commissioner is REVERSED

and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with this memorandum and order.

        Dated this 4th day of May 2020 at Kansas City, Kansas.



                                                              s/ Julie A. Robinson
                                                              United States District Judge




        74
           See Biestek, 139 S. Ct. at 1153 (Court must determine whether decision is supported by “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion”); see also Paulsen v. Colvin, 665 F.
App’x 660, 666 (10th Cir. 2016) (ALJ did not err by declining to give any weight to doctor’s opinion that plaintiff
“probably has difficulty with concentration and remembering because of attention problems”) (emphasis in original).
        75
           See Higgins v. Barnhart, 294 F. Supp. 2d 1206, 1215 (D. Kan. 2003) (remand is more appropriate when
administrative record “has not been fully developed, or where the ALJ makes minimal findings that are not supported
by adequate evaluation of the evidence in the record”).

                                                       -12-
